Case 1:19-mj-00109-NRN Document 20 Filed 04/30/19 USDC Colorado Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Criminal Action No. 19-mj-00109-NRN

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. CRAIG MICHAEL PEARSON,

      Defendant.


     UNOPPOSED MOTION TO RESCHEDULE DETENTION HEARING AS TO
               DEFENDANT CRAIG MICHAEL PEARSON


      The United States of America respectfully moves this Court to reschedule the

detention hearing for Defendant Craig Michael Pearson, which is currently set at 2:00

PM on Wednesday, May 1, 2019, to 1:30 PM on the same day. In support of this

motion, the Government states as follows:

      Certificate of Conference. The undersigned Assistant U.S. Attorney conferred

with Counsel for the Defendant and this motion is unopposed.

      1.      On April 26, 2019, the Defendant and two other individuals were charged

with drug related crimes by Criminal Complaint. Each of these defendants had initial

appearances and detention hearings were set on May 1, 2019 at 10:00 AM (two

defendants) and 2:00 PM (Defendant Pearson). The separate setting was to

accommodate Defendant Pearson’s counsel’s schedule.

      2.      The undersigned AUSA has a medical appointment at 3:00 PM on May 1,

2019. He anticipates that rescheduling this hearing to 1:30 PM, to ensure that it comes
Case 1:19-mj-00109-NRN Document 20 Filed 04/30/19 USDC Colorado Page 2 of 3




before the 2:00 PM criminal duty docket, should be sufficient to make that appointment.

       3.     Defense counsel advised that he can attend the hearing at 1:30 PM, but

not sooner due to other commitments.

       For the foregoing reasons, the Government submits that good cause exists to

reschedule the detention hearing for Defendant Pearson to 1:30 PM on May 1, 2019,

and it asks that the Court grant this motion.

                                                Respectfully submitted,


                                                JASON R. DUNN
                                                United States Attorney

                                                s/ David Tonini
                                                Assistant U.S. Attorney
                                                U.S. Attorney’s Office
                                                1801 California, Ste 1600
                                                Denver, CO 80202
                                                Telephone: 303-454-0100
                                                Fax: 303-454-0406
                                                E-mail: David.Tonini@usdoj.gov

                                                Attorney for Government
Case 1:19-mj-00109-NRN Document 20 Filed 04/30/19 USDC Colorado Page 3 of 3




                               CERTIFICATE OF SERVICE

I hereby certify that on this 29th day of April, 2019, I electronically filed the foregoing
UNOPPOSED MOTION TO RESCHEDULE DETENTION HEARING AS TO
DEFENDANT CRAIG MICHAEL PEARSON with the Clerk of the Court using the
CM/ECF system which will send notification of such filing to the following e-mail
address:

Defense Attorney:
AFPD David Johnson

Email Address:
David_Johnson@fd.org



                                                   s/ David Tonini
                                                   By: David Tonini
                                                   Assistant U.S. Attorney
